 482DECISIONSOF NATIONALLABOR RELATIONS BOARDHod Carriers'UnionLocal No. 116,Laborers'Interna-tionalUnion of North America,AFL-CIO,and E.& S. Masonry,Inc., and Operating Engineers LocalNo. 3, International Union of Operating Engineers,AFL-CIO. Case 20-CD-291December24, 1970DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by E. & S. Masonry, Inc., alleging insubstance that Hod Carriers' Union Local No. 116,Laborers' InternationalUnion of North America,AFL-CIO, herein called Hod Carriers, has violatedSection 8(b)(4)(D) of the Act. Upon appropriatemotion, Operating Engineers Local No. 3, Interna-tionalUnion of Operating Engineers, AFL-CIO(Party to Dispute), herein called Operating Engineers,and California Conference of Mason ContractorAssociations, Inc., were permitted to intervene in thisproceeding.A hearing was held before Hearing Officer David J.Salniker, on June 18, 1970. All parties appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. Thereafter,briefs were filed by all parties, with E. & S. Masonry,Inc.,and (Intervenor)CaliforniaConference ofMason Contractor Associations, Inc., submitting ajoint brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated that E. & S. Masonry, Inc., aCalifornia corporationwith a principal place ofbusiness in Alameda County, California, is engaged inthe subcontracting of masonry work; that its grossincome annually exceeds $500,000; that it is amember of a multiemployer association, the MasonContractors Association of the Greater East Bay,whosemembers annually purchase and receivesupplies in excess of $250,000 directly from sourceslocated outside the State of California;and that it isrepresented for purposes of collective bargaining bysaid Association.We find that E. & S. Masonry, Inc.,is engaged in commerce within the meaning of Section2(6) and(7) of the Act,and that it will effectuate thepoliciesof the Actto assert jurisdiction herein.II.THE LABOR ORGANIZATIONSINVOLVEDThe parties stipulated, and we find, that HodCarriers and Operating Engineers are labor organiza-tions within the meaning of Section 2(5) of the Act.III.THEDISPUTEA.Background and Facts of the DisputePrior to the events giving rise to the dispute herein,the Charging Party, E. & S. Masonry, Inc., enteredinto a contract to perform certain masonry work forthe general contractor, Robert E. McKee Company,atLaney College (Peralta Junior College SchoolDistrict) in Oakland, California.In the performance of the masonry work E. & S.Masonry uses its own forklift and a tusky hoist. Theforklift is used periodically throughout the workdayto transport brick and other materials from a stockpileto the specific areas where the bricklayers areworking. Its actual running time during an averageday is approximately 1 hour. The tusky hoist is asemistationary tower with a motor-driven platformthat moves up and down to predesignated stoppingpoints and is activated by pulling a cable. It is used totransport primarilymortar, and secondarily othermasonry supplies, from one height to another. Likethe forklift it is utilized infrequently, though periodi-cally,during the day. Its total running time isapproximately 1 hour per day.The work in question commenced in March 1969and at all times thereafter E. & S. Masonry assignedthe operation of this equipment to its employees whoare represented by the Hod Carriers. The assignmentwas made pursuant to an agreement dated July 1,1967,between the Hod Carriers and the MasonContractors Association of the Greater East Bay.InApril 1969 a representative of the OperatingEngineers approached the Employer and demandedthat the operation of the two pieces of equipment beawarded to employees represented by said Union.Repeated requests that E. & S. Masonry sign acontract with the Operating Engineers were rejectedon the grounds that the Company already had acontract with the Hod Carriers.Also in April 1969 the Operating Engineers advisedthe general contractor, McKee Company, with whomthey had a collective-bargaining agreement, that it187 NLRB No. 81 HOD CARRIERS'UNION LOCAL 116would require that company "to make whole,"pursuant to that agreement, any of its members whomay have lost employment as a result of E. & S.Masonry's use of individuals represented by the HodCarriers in the performance of the disputed work.Subsequently, in October 1969 Operating Engineersdemanded the payment of $8,000 which McKeeCompany, in turn, withheld from amounts due E. & S.Masonry.When Elwood Smith, principal owner of E. & S.Masonry, informed Luther Coree, business agent oftheHod Carriers, of the Operating Engineers de-mands, Coree responded that if the work werereassigned to the operating engineers, the HodCarriers would walk off the job. E. & S. Masonry wasalso advised that the Union would have no troubleobtaining strike sanction on this matter. The prospectof sanctions was confirmed in a subsequent conversa-tion between Smith and Lamar Childress, secretary ofthe Building Construction Trades Council of Alame-da County. The strike warning was repeated in a letterfrom the Hod Carriers to E. & S. Masonry datedOctober 31, 1969. The Employer did not reassign thedisputed work.B.TheWork in DisputeThe work here in dispute involves the operation ofthe forklift and the tusky hoist used by E. & S.Masonry, Inc., at the Laney College jobsite inOakland, California.C.Contentionsof thePartiesE.& S. Masonry and California Conference ofMason Contractor Associations,Inc., herein calledCalifornia Conference,contend that assignment ofthe disputed work to employees represented by theHod Carriers is required by the terms of theagreement between Mason Contractors Associationof the Greater East Bay(which is part of theCaliforniaConference)and the Hod Carriers, towhich agreement E. & S. Masonry is bound. E. & S.Masonry also contends,among other things,that itswork assignment is consistent with industry and areapractice and is further supported by considerations ofefficiency and economy.It also asserts that it is not aparty to any agreement providing for voluntaryadjustment of the dispute in question.The position of the Hod Carriers accords with thatof the Employer.In its brief,the Operating Engineers argues that thematter before us is not a jurisdictional dispute and,accordingly,that the Board is without jurisdiction tomake an assignment of the work in question.IWhatever claim may have been made to the contrary was abandonedby the Operating Engineers in its brief to the Board upon conclusion of the483Specifically, the Operating Engineers denies that E. &S.Masonry, the Charging Party herein, is a neutralenmeshed in a dispute not of its own making. Itsposition is that by filing charges against the HodCarriers,which represents the employees who havebeen assigned the disputed work, in the absence of astated intentionto reassignthe work in question to theOperating Engineers, E. & S. Masonry has becomeinvolved in a joint effort with the Hod Carriers toenforce the latter's contract. It is the view of theOperating Engineers that, in the circumstances of thiscase, only it could have engaged in conduct potential-ly violative of Section 8(b)(4)(D) of the Act.D.Applicability of the StatuteBefore the Board may proceed with a determinationof dispute pursuant to Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believethat Section 8(b)(4)(D) has been violated. The recordshows that the Respondent Union on two occasionswarned the Employer that the Hod Carvers wouldstrike if the disputed work were reassigned to theOperating Engineers.The Operating Engineers urges that there is insuffi-cient evidence of unlawful conduct. We disagree andfind reason to believe that a violation of Section8(b)(4)(D)may have occurred. It would serve nouseful purpose to ignore the incidents described aboveand by so doing avoid our responsibility to determinethe underlying dispute. Only by making an affirma-tive award of the workhere in issuecan we reduce thelikelihood of unlawful conduct and thereby promotestability in labor relations.Moreover, nothing in the Act warrants the with-holding of the Board's processes from employers whomay be coerced by the conduct of one of thecompeting groups of employees merely because thealleged unlawful conduct is engaged in by the groupwhich momentarily enjoys the coveted assignment.The fact remains that both groups persist in layingclaim to the disputed work.Based upon the foregoing, and in the absence of anyclaim that there exists an agreed-upon method for theadjustment of this dispute,' we find that there isreasonable cause to believe that a violation of Section8(b)(4)(D) has occurred and that the dispute isproperly before the Board for determination.E.The Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to various relevant factors.As the Board has stated, its determination in ahearing held herein 484DECISIONSOF NATIONALLABOR RELATIONS BOARDjurisdictional dispute case is an act of judgment basedupon commonsense and experience in the weighing ofthese factors. The following factors are relevant inmaking a determination of the dispute before us.21.Collective-bargaining agreementThe Employer operates under a contract with HodCarriers which requires that it assign the work ofoperating forklifts and tusky hoists to employeesrepresented by the Hod Carriers.3 It has no contractwith the Operating Engineers and employs nooperating engineers.2.Company practiceThe past and present practice is to assign theoperation of both the forklifts and the tusky hoists toitsemployees who are represented by the HodCarriers.3.Industry and area practiceConsiderable testimony was taken regarding thepractice of other mason subcontractors in the BayArea and on the West Coast. With only one or twoexceptions,masonry subcontractors in this regionhave assigned the manning of forklifts and hoists toemployees represented by the Hod Carriers.44.Efficiency and economyThe record shows that the equipment here involvedis not in continuous operation at the jobsite and thateach is used on an average of no more than 1-1/2hours per day. If individuals represented by theOperating Engineers operated this equipment theywould be unable to perform other work when theequipment is idle. Employees represented by the HodCarriers, on the other hand, can be and are used toperform other work during such periods of idleness.It is clear from the foregoing that assignment of thework in question to individuals represented by theOperating Engineers would increase costs withoutincreasing efficiency.2Another factor normally considered relevant is the skills involved forthe performance of the disputed work.In the instant case the record showsthat inasmuch as the machines in question do not require special skills tooperate,individualsrepresentedby the Hod Carriersand othersrepresented by the Operating Engineers are equally qualified for the work3Article II,section 2,of this contract,between theHod Carvers andMasonContractors Associationof the GreaterEast Bay,states in pertinentpartWork Covered. ThisAgreement shall cover all work coming withinthe jurisdictionof the Union Withoutlimiting the scope of the workcovered hereby,it is agreed that the work shall include,but not belimited to,making mix,preparing,tempering and conveying allConclusionsBased upon the entire record, and after fullconsideration of all relevant factors, we find that thesefactors favor the assignment of the disputed work tothe employees represented by the Hod Carriers andconclude that these employees are entitled to performthe work here in dispute.Scope of the AwardE.& S. Masonry requests a broad order on behalfofallthemembers of the Mason ContractorsAssociation or, alternatively, on behalf of "all jobs inthe state of [California ] on which similar disputes mayarise involving the contractor or any member of thecontractor association." However, the record beforeus does not indicate that the work in dispute has beena recurring source of controversy in the Greater EastBay Area or that other similar disputes may occur inthe future. Therefore, we shall restrict the scope of ourdetermination herein to the specific jobs that gave riseto this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, theNational Labor Relations Boardmakes the following Determination of Dispute.1.Employees employed as hod carriers by E. & S.Masonry, Inc., currently represented by Hod Carriers'Union Local No. 116, Laborers' International Unionof North America, AFL-CIO, are entitled to performthe work of operating the forklift and the tusky hoiston the Laney College jobsite (Peralta Junior CollegeSchoolDistrict) inOakland,Alameda County,California.2.Operating Engineers Local No. 3, InternationalUnion of Operating Engineers, AFL-CIO, is not andhas not been entitled to perform said disputed work.materialsused by brickmasons,stonemasons and tuck pointers,whether doneby handormachine.All mechanical equipmentreplacing in whole or inpart the work of Hod Carriersshall be cleanedand operatedby Had Carriers Thisincludesmixers, grout pumps,wheelbarrows,forklifts,boomwinches,tuskyhoists,etcTheEmployersignatory hereto,agrees to hire personnel in accordancewith ArticleIII to perform this work. (Emphasis supplied.]Since the testimony was conclusive on this aspect,we do not find itnecessary to determine whether the questionnaireson this subjectdistnbutedby theCalifornia Conference were properly rejected as hearsayby the Hearing Officer